Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 20-22, 26, 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 8, 20, Applicant has selected the language “being configured to receive”.  Applicant has failed to make clear Applicant’s intent within the claims such as for example as to whether Applicant intends that additional method steps are required or not.  Applicant should now select clear language such as comprising to make Applicant’s intent clear.  Claims 21-22, 26, 29-32 is/are rejected as being dependent on the above rejected claim(s).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4, 9, 13-15, 17-19, 35, 40, 42  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jolley (WO 2014005172 A1) in view of Sagona (WO 2005095216 A1) and Wilson (7387205).
In regards to claim 1, Jolley teaches a blister pack (10) comprising: a backing (Fig. 3; base material 11); a cover (Fig. 3; U- shaped base 25) attached to the backing (Fig. 3, lid material 12), the cover and backing in combination forming at least one sealed cavity for containing product (Page 5 lines 19-22), the sealed cavity including a dome portion and a base portion (Page 5 lines 19-22), at least a section of the base portion extending beyond the dome portion (Fig. 1, base material 11) in a first direction (Fig. A showing direction 1 and 2), the dome portion extending beyond an outer peripheral portion of the cover in a second direction (see Fig. A below), the second direction being perpendicular to the first direction (Fig. A); wherein the base portion includes a sidewall and a top wall (side and upper portions of 21/22).   Jolley fails to teach at least one active member within at least the base portion of the sealed cavity.  Sagona teaches and at least one active member (Fig. 2; active film 1) within at least the base portion of the sealed cavity (Fig. 2; active film 1; Page 5 lines 16-17).  As Sagona relates to packaging, it would have been obvious to one of ordinary skill in the art to modify the packaging of Jolley to incorporate the teaching of Sagnoa and incorporate the active film (1) onto the inner cavity of the packaging.  Doing so will provide packaging with an active film that is a desiccant and oxygen absorber which will prevent unwanted humidity and chemical reactions from occurring (Page 2 lines 15-27).   
 


    PNG
    media_image1.png
    367
    586
    media_image1.png
    Greyscale

Fig. A

	With respect to the contact being the member and a wall, the Office notes that Wilson discloses similar art with respect to packs with an active member and also discloses that at least a portion of the active member contacts an interior surface of a wall of the portion of the cover (as shown in fig 2 with elements 5 and 3). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Wilson (by extending the existing active member to contact the existing top wall of the Combined Reference) in order to enhance the function of the member such as increased absorption through greater surface area while also ensuring that the cover is free of moisture thus improving the sealing between the cover and backing.
	In regards to claim 2, the Combined Reference discloses the blister pack of claim 1, wherein the base portion extends beyond the outer peripheral portion of the cover in the second direction (Jolley see Fig. A above; base material 11).
In regards to claim 3, the Combined Reference discloses the blister pack of claim 1, wherein at least a first portion of the active member (Sagona Fig. 2; active film 1) is positioned in the base portion of the cavity (Sagona  Page 2 lines 15-16), and wherein at least a second portion of the active member (Sagona Fig. 2; active film 1) is positioned in or beneath the dome portion of the cavity (Sagona Fig. 2).
In regards to claim 4, the Combined Reference discloses the blister pack of claim 3, wherein the product is positionable entirely in the dome portion of the cavity (Jolley Page 11 lines 7-11).
claim 9, the Combined Reference discloses the blister pack of claim 1, wherein the dome portion extends outwardly beyond the base portion in the second direction (Jolley see Fig. A above).
In regards to claim 13, the Combined Reference	discloses wherein the active member (Sagona Fig. 2; active film 1) is an extruded film including at least one of a desiccant and an oxygen scavenger (Sagona Fig. 2; active film 1; Page 2 lines 15-24).
In regards to claim 14, the Combined Reference discloses  wherein the extruded film includes a first side and an opposing second side (Sagona Fig. 2; active film 1), the second side of the extruded film contacting the backing (Sagona Fig. 2; active film 1), at least a portion of the first side of the extruded film contacting an interior surface of the base portion of the blister (Sagona Fig. 2; active film 1).
In regards to claim 15, the Combined Reference discloses wherein the active member includes a base material and an active agent (Sagona Fig. 2; active film 1; Page 2 lines 21-22).
In regards to claim 17, the Combined Reference discloses the blister pack of claim 15, wherein the base material is a thermoplastic polymer selected from the group consisting of polypropylene, polyethylene, polyisoprene, polybutadiene, polybutene, polysiloxane, polycarbonate, polyamide, ethylene-vinyl acetate copolymer, ethylene-methacrylate copolymer, poly(vinyl chloride), polystyrene, polyesters, polyanhydrides, polyacrylianitrile, polysulfones, polyacrylic ester, acrylic, polyurethane, polyacetal, copolymers thereof, and mixtures thereof (any plastic serving the form, fit and/or function will meet the limitations of this claim).
In regards to claim 18, the Combined Reference	 discloses wherein the at least one sealed cavity includes at least two spaced-apart sealed cavities (Jolley see Fig. C below).


    PNG
    media_image2.png
    286
    408
    media_image2.png
    Greyscale

Fig. C

In regards to claim 19, the Combined Reference discloses wherein a longitudinal axis of the blister extends parallel to an outer edge of the backing (Fig. 4).
With respect to the method claims 35, 40, 42, it is noted that the claims as presented are directed to a product and method of forming the product.  As currently presented, the method is the assembly of the product and its examination in conjunction with the product does not represent a serious burden at this time; therefore, no restriction is required.  However, if subsequent amendments to the claims result in diverging subject matter and searches between the claimed inventions, the examiner reserves the right to restrict at that time.  When the prior art device is the same as a device described in the specification for carrying out the claimed method it can be assumed the device will inherently perform the claimed process, In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  All of the same structure is already provided in the above blister pack claims including Jolley teaches a blister pack (10) comprising: a backing (Fig. 3; base material 11); a cover (Fig. 3; U- shaped base 25) attached to the backing (Fig. 3, lid material 12), the cover and backing in combination forming at least one sealed cavity for containing product (Page 5 lines 19-22), the sealed cavity including a dome portion and a base portion (Page 5 lines 19-22), at least a section of the base portion extending beyond the dome portion (Fig. 1, base material 11) in a first direction (Fig. A showing direction 1 and 2), the dome portion extending beyond an outer peripheral portion of the cover in a second direction (see Fig. A below), the Fig. A); wherein the base portion includes a sidewall and a top wall (side and upper portions of 21/22). 
Jolley fails to teach at least one active member within at least the base portion of the sealed cavity. 
Sagona teaches and at least one active member (Fig. 2; active film 1) within at least the base portion of the sealed cavity (Fig. 2; active film 1; Page 5 lines 16-17).
As Sagona relates to packaging, it would have been obvious to one of ordinary skill in the art to modify the packaging of Jolley to incorporate the teaching of Sagnoa and incorporate the active film (1) onto the inner cavity of the packaging.  Doing so will provide packaging with an active film that is a desiccant and oxygen absorber which will prevent unwanted humidity and chemical reactions from occurring (Page 2 lines 15-27).   
 

    PNG
    media_image1.png
    367
    586
    media_image1.png
    Greyscale

Fig. A

	With respect to the contact being the member and a wall, the Office notes that Wilson discloses similar art with respect to packs with an active member and also discloses that at least a portion of the active member contacts an interior surface of a wall of the portion of the cover (as shown in fig 2 with elements 5 and 3). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Wilson (by extending the existing active member any cover/lid fitting, form, and/or function will meet this requirement of the claim) including a plurality of blisters (Jolley Fig. 2; Page 6 lines 6-18), each blister including a dome portion and a base portion (Jolley Fig. 4; Page 6 lines 20-23), at least a section of the base portion of each blister extending beyond the dome portion thereof in a first direction (Jolley see Fig. A above), the dome portion of each blister extending beyond an outer peripheral portion of the cover in a second direction (Jolley see Fig. A above), the second direction being perpendicular to the first direction (Jolley see Fig. A above); placing product in the dome portion of each blister of the cover (Jolley Abstract; Page 2 lines 2-4); placing at least one active member (Songa Fig. 2; active film 1) in at least the base portion of each blister of the cover (Songa Page 5 lines 16-17); and attaching a backing to the cover to form a sealed cavity around the product and the at least one active member (Jolley Fig. 2; active film 1; Page 2 lines 22-24) in each blister, wherein each sealed cavity has a product compartment and a base compartment (Jolley Page 2 lines 2-4), the product being positionable entirely in the product compartment of the sealed cavity (Jolley Page 2 lines 2-4), at least a first portion of each active member (Fig. 2; active film 1) being positioned in the product compartment of the sealed cavity (Jolley Page 2 lines 2-4), at least a second portion of each active member (Sagona Fig. 2; active film 1) being positioned in the base compartment of the sealed cavity (Jolley Page 2 lines 2-4). 
In regards to claim 40, 42, the Combined Reference discloses the method of claim 35, wherein the active member (Sagona Fig. 2; active film 1) is adhered to the backing (Sagona Page 1 lines 28-30); active member (Sagona Fig. 2; active film 1) in the form of extruded film including at least one of a desiccant and an oxygen scavenger,(Sagona Fig. 2; active film 1).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference and further view Tom (US 20110266189 A1).
In regards to claim 6, the Combined Reference discloses the blister pack of claim 5, and wherein the dome portion is entirely arcuate (Jolley Fig. 4 and 11).
	The Combined Reference fails to teach wherein the sidewall and the top wall of the base portion are both flat and wherein the flat top wall of the base portion extends perpendicularly to the flat sidewall of the base portion.
	Tom teaches wherein the base portion includes a sidewall and a top wall (see Fig. B below), wherein the sidewall and the top wall of the base portion are both flat and wherein the flat top wall of the base portion extends perpendicularly to the flat sidewall of the base portion (see Fig. B below).
As Tom relates to blister packaging, it would have been obvious of one of ordinary skill in the art to modify the base portion of Jolley to incorporate the teachings of the line of weakness 26 and sealant openings 28 from Tom.  Doing so will provide the user an easy way accessing the contents (Paragraph [0039]).

    PNG
    media_image3.png
    254
    576
    media_image3.png
    Greyscale

Fig. B

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1 above, and further in view of Chou (7395923).
The Office notes the 112 rejection above.  Nevertheless, to expedite prosecution for Applicant, The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Chou: depression capable of the intended use of being configured to entirely receive a member (12).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Chou (by provide a recess within the existing base portion to entirely hold the member) in order to secure the member in place that so that cannot move easily and therefore perform the desired function more efficiently.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference and in further view of Hekal (US 6279736 B1).
In regards to claim 11, the Combined Reference discloses the blister pack of claim 10, wherein the cover is formed of at least one of a thermoformed film (this is a common practice of molding plastic please see MPEP 2113 section I, Revision June 2020 [R-10.2019]).  The Combined Reference fails to teach transparent polyvinyl chloride (PVC) (Jolley Page 5 line 26).Hekal teaches cover that is made of PVC that is substantially transparent.  As Hekal relates to packaging, it would have been obvious to one of ordinary skill in the art to modify the Combined Reference to incorporate the teachings of the transparent PVC cover of Hekal.  Doing so would allow the user to see the contents of the cavity without having to rupture the package (Column 2 lines 20-23 and Column 3 line 48-56). 

Claim(s) 20-22, 26, 29-32, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jolley in view of Sagona and Chou (7395923). 
claim 20, Jolley discloses a foil backing having a first side and an opposing second side (Page 5 lines 24-26); a thermoplastic (any plastic fitting, form, and/or function will meet the thermoplastic requirement) cover having a first side and an opposing second side (Jolley lid 12), at least a portion of the second side of the cover being attached to the first side of the backing (Jolley Fig. 4), the cover and backing in combination forming at least two spaced-apart sealed cavities (Jolley see Fig. C above), each sealed cavity having a dome portion and a base portion (Jolley see Fig. C above), at least a section of each base portion extending laterally outwardly beyond the respective dome portion in a first direction (Jolley see Fig. A above), each dome portion extending upwardly beyond an outer peripheral portion of the cover in a second direction (Jolley see Fig. A above), the second direction being perpendicular to the first direction (Jolley see Fig. A above); with the exception of the following which is disclosed by Sagona:  an active member (Sagona Fig. 2; active film 1) in the form of extruded film including at least one of a desiccant and an oxygen scavenger, at least a first portion of the active member (Sagona Fig. 2; active film 1) being positioned in the base portion of at least one of the cavities, at least a second portion of the active member (Sagona Fig. 2; active film 1) being positioned in or beneath the dome portion of the at least one of the cavities (Sagona Fig. 2; active film 1).  As Sagona relates to packaging, it would have been obvious to one of ordinary skill in the art to modify the packaging of Jolley to incorporate the teaching of Sagnoa and incorporate the active film (1) onto the inner cavity of the packaging.  Doing so will provide packaging with an active film that is a desiccant and oxygen absorber which will prevent unwanted humidity and chemical reactions from occurring (Page 2 lines 15-27).   
The Office notes the 112 rejection above.  Nevertheless, to expedite prosecution for Applicant, The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Chou: depression capable of the intended use of being configured to entirely receive a member (12).  It would have been obvious to one of ordinary skill in the art at the time of the 
In regards to claim 21, the Combined Reference discloses the blister pack of claim 20, further comprising: at least two products, each of the products being a pill that is located in one of the sealed cavities, the pill optionally comprising a medicine, a nutritional supplement or a probiotic (Jolley holds medicament powder which is made of grains so that could be considered more than one product).
In regards to claim 22, the Combined Reference discloses the blister pack of claim 20, wherein each base portion includes a sidewall and a top wall (Jolley Fig. 4), wherein the sidewall and the top wall of each base portion are flat (Jolley Fig. 4), wherein each dome portion is entirely arcuate (Jolley Fig. 4), and wherein the flat top wall of each base portion extends perpendicularly to the flat sidewall thereof (Jolley Fig. 4).
In regards to claim 26, the Combined Reference discloses the blister pack of claim 20, wherein at least a first portion of each active member (Sagona Fig. 2; active film 1) is positioned in the base portion of one of the sealed cavities (Jolley Fig. 4), at least a second portion of each active member (Sagona Fig. 2; active film 1) is positioned in or beneath the dome portion of one of the sealed cavities (Jolley Fig. 4), each of the products is positioned in the dome portion of one of the sealed cavities(Jolley Fig. 4).
In regards to claim 29, the Combined Reference discloses the blister pack of claim 20, wherein the extruded film is adhered to the first side of the backing (Sagona Fig. 2; active film 1).
In regards to claim 30, the Combined Reference discloses the blister pack of claim 20, wherein the extruded film includes a first side and an opposing second side (Sagona Fig. 2; active film 1), the second side of the extruded film contacting the first side of the backing (Sagona Fig. 2; active film 1), at Sagona Fig. 2; active film 1).
In regards to claim 31, the Combined Reference discloses the blister pack of claim 20, wherein the active member (Sagona Fig. 2; active film 1) includes a base material and an active agent (Sagona Page 2 lines 15-22).
In regards to claim 32, the Combined Reference discloses the blister pack of claim 31, wherein the base material is a thermoplastic polymer (Jolley Page 5 lines 24-26, any polymer of fit, form, and/or function will meet the thermoplastic polymer requirement).
In regards to claim 34, the Combined Reference discloses the blister pack of claim 20, wherein a longitudinal axis of each blister extends parallel to an outer edge of the backing (Jolley Fig. 2 and Fig. 4).

Response to Arguments
Applicant's arguments with respect to the claims have been considered, but are moot because in view of the amendment the search has been updated, new prior art has been identified and a new rejection has been made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735